      Case 2:17-cv-17726-ILRL-DMD Document 21 Filed 05/07/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
                                NEW ORLEANS DIVISION


RAYMOND WOLSEFER,                                  CIVIL ACTION NO.

                       Plaintiff,                  2:17-CV-17726

V.                                                 JUDGE IVAN L.R. LEMELLE

LIBERTY LIFE ASSURANCE COMPANY                     MAGISTRATE JUDGE DANIEL E.
OF BOSTON,                                         KNOWLES, III

                       Defendant.

                     STIPULATION OF DIMISSAL WITH PREJUDICE

       Plaintiff Raymond Wolsefer and Defendant Liberty Life Assurance Company of Boston

file this Joint Stipulation of Dismissal pursuant to Fed. R. Civ. P. 41(a), and state as follows:

       Plaintiff and Defendant no longer desire to litigate this action.

       Accordingly, Plaintiff and Defendant stipulate that this action is dismissed with

prejudice with all costs taxed against the party that incurred them.

       WHEREFORE, Plaintiff and Defendant request that the Court take notice of the

stipulation of dismissal and enter any necessary orders to close this case before the Court.

                                            Respectfully submitted,

                                              /s/ Reagan Toledano (w/permission)
                                            Reagan L. Toledano
                                            Louisiana State Bar No. 29687
                                            Reagan Toledano
                                            WILLEFORD & TOLEDANO
                                            201 St. Charles Ave., Suite 4208
                                            New Orleans, LA 70170
                                            Ph: (504) 582-1286
                                            Email: rtoledano@willefordlaw.com

                                            ATTORNEYS FOR PLAINTIFF
     Case 2:17-cv-17726-ILRL-DMD Document 21 Filed 05/07/19 Page 2 of 2




                                  AND


                                  /s/ Iwana Rademaekers
                                  Iwana Rademaekers (Texas State Bar No. 16452560)
                                  rademaei@jacksonlewis.com
                                  LAW OFFICES OF IWANA
                                  RADEMAEKERS, P.C.
                                  14785 Preston Road, Suite 550
                                  Dallas, Texas 75254
                                  Telephone: (214) 579-9319
                                  Facsimile: (469) 444-6456
                                  Email: iwana@rademaekerslaw.com

                                  - And -

                                  /s/ René E. Thorne
                                  René E. Thorne (LA Bar No. 22875)
                                  thorner@jacksonlewis.com
                                  Juan Obregon (LA Bar No. 35273)
                                  juan.obregon@ @jacksonlewis.com
                                  JACKSON LEWIS P.C.
                                  650 Poydras Street, Suite 1900
                                  New Orleans, Louisiana 70130
                                  Telephone:       (504) 208-1755
                                  Facsimile:       (504) 208-1759

                                  COUNSEL FOR DEFENDANT




STIPULATION OF DISMISSAL WITH PREJUDICE                                              2
